ORDER
PER CURIAM
Kevin Jones (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted, following a jury trial, of two counts of child molestation in the first degree, in violation of Section 566.067 (RSMo. Cum. Supp. 2006). Movant was sentenced to consecutive sentences of 15 years for each count.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).